Citation Nr: 0425348	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral high frequency sensorineural hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
dermatophytosis.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of gunshot wound to the buttocks.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1968.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

During the course of the current appeal, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 50 percent rating; that issue is no longer 
part of the current appeal.

Service connection is also in effect for chronic bronchitis, 
for which a 10 percent rating is assigned; and chronic 
sinusitis, for which a 10 percent rating is also assigned.  

The issue of entitlement to an increased (compensable) 
evaluation for residuals of gunshot wound to the buttocks is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Adequate development has taken place for an equitable 
resolution at the present time on the issues relating to 
ratings assigned for the veteran's hearing loss and a skin 
disorder.

2.  Hearing loss disability is manifested by an average pure 
tone threshold of 51 decibels with discrimination ability of 
88 percent in the right ear, and an average of 28 decibels 
with discrimination ability of 100 percent in the left ear. 

3.  The veteran's foot fungus is limited in area and scope to 
primarily between his toes for which he uses antifungal 
creams, sprays and powders on an ongoing basis; it is never 
totally absent and persistently annoying, with periodic 
exacerbations of discomfort and itching, requiring less than 
6 weeks of active therapy in a year and causing some impact 
on his ability to walk and thus work during those brief 
episodes of greatest activity.   

4.  Neither the veteran's dermatophytosis nor hearing loss 
requires recurrent hospitalization or causes significant 
disturbance in his employment activities other than as 
contemplated within schedular criteria.



CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for defective hearing have not been met.  38 U.S.C.A. §§ 
1151, 5103A, 5107 (West 2003); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003).

2.  The criteria for a 10 percent rating and no more for 
dermatophytosis have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5106, 5107 (West 2003); 38 C.F.R. §§ 
3.321(b)(1),4.20, 4.118, Diagnostic Code 7813-7806 (2001 & 
2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2003).  The final rule implementing the VCAA was published on 
August 29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
development has taken place by Board and RO in a variety of 
forums to satisfy the desire to obtain all pertinent and 
available evidence.

The veteran has also been fully informed of all pertinent 
regulations, including those which have changed during the 
course of the current appeal, and under which he is entitled 
to be considered under both new and old versions.  And he has 
acknowledged that, and has in fact assisted VA in obtaining 
all available evidence pertinent to his claim including 
through provision of communications and undergoing 
examinations.  There is nothing to indicate that further 
pertinent evidence is reasonably available which might 
benefit his pending claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.
General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Hearing Loss
Criteria
Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2003).  

For reference purposes, the Board notes that if a hearing 
loss is incurred while in service, it will be considered a 
disability for which service connection may be granted if the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 26 decibels or greater; or the 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

Under the old criteria, (in effect prior to June 1999), 
evaluations of bilateral defective hearing ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level 1 for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (effective prior to June 10, 1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second. 

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 
(2003).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2003).

Under 38 C.F.R. § 4.86(a) (2003), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
is to be evaluated separately. Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Factual Background

On the initial post-service VA examination in 1968, the 
authorized audiological evaluation showed pure tone 
thresholds, in decibels, as follows (interpolated to ASA 1951 
calibration specifications):






HERTZ



250
500
1000
2000
4000
RIGHT
-10
-10
-10
-10
55
LEFT
-10
-10
-10
-10
25

Speech audiometry revealed speech recognition ability of -10 
bilaterally, with discrimination ability of 100 percent.  

On the authorized VA audiological evaluation in May 2002, 
pure tone thresholds, in decibels, were as follows (ISO 
standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
50
65
65
LEFT
--
20
20
30
50

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

On the authorized VA audiological evaluation in December 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
60
65
65
LEFT
--
15
15
30
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear, and 100 percent in the left ear.

In January 2004, the veteran was seen for VA hearing aid 
evaluation, report from which is of record.  After 
assessment, a hearing aid was issued to him.

The veteran has argued that he is unable to hear certain 
conversations and that other sounds, such as a turn signal in 
his car, are difficult to hear as well.

Analysis

The use of a hearing aid, which VA has provided, is one of 
those many collateral factors taken into consideration in the 
criteria set forth under the pertinent regulations.  

Similarly, the specific circumstances under which the veteran 
states that he cannot hear are also contemplated under the 
regulations.  In this case, it is not a case of whether the 
veteran can hear everything, as the grant of service 
connection presumes that he probably cannot.  Rather, the 
issue is whether his hearing loss is so substantial that he 
warrants compensation under pertinent regulations.  In a 
veteran with sensorineural hearing loss, as the case is 
herein, the hearing losses tend to be at the higher ranges 
outside what is considered to be conversational tones.

However, with regard to assessments of all service-connected 
hearing loss, the criteria are very specific and leave little 
room for judgmental variation, as the results of certified 
tests are compared to a finite regulatory scale from which 
the actual percent to be assigned in the given instance is 
extrapolated.

In this case, the Board notes that comparison of hearing 
tests over the long-run shows some deterioration in the 
veteran's hearing, particularly at the higher levels.  There 
has not been significant deterioration in the recent past.  
However, his hearing is still at such an overall level that 
under the pertinent hearing charts, as cited above, the 
literal designations reflect that a noncompensable rating is 
warranted.  Resolution of doubt does not result in an 
alteration in that conclusion in such an instance.

Dermatophytosis
Criteria
When evaluating the impairment caused by the veteran's 
dermatophytosis, it must be noted, as an initial matter, that 
this disability is not specifically found within the rating 
schedule.  Pursuant to 38 C.F.R. § 4.20 (2003), when a 
disability is not found within the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  In 
view of this, the RO has rated the veteran's skin problems 
under Code 7813.

The Board further notes that the regulations governing skin 
disorders changed during the course of this appeal.  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  See 38 U.S.C.A. § 5110(g).  If the amendment is more 
favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.  
A review of the record demonstrates that the RO considered 
the old and new criteria. And both the Board and the RO 
apprised him of the specifics of the new regulations.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's dermatology disability is evaluated under 
Diagnostic Code 7813 of VA's Schedule for Rating 
Disabilities, which pertains to diseases of the skin, in the 
veteran's case, specifically pertaining to tinea pedis or 
dermatophytosis.  See 38 C.F.R. § 4.118. 

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disorders, including dermatophytosis.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, op. cit.  In deciding such case, the 
Board must determine whether the previous or revised version 
is more favorable to the veteran.  

Under both the old or new rating criteria, a number of skin 
disorders and specifically dermatophytosis (fungal infection, 
including of the toenails or other areas) may be rated by 
comparison to, and utilizing the criteria for, eczema. 38 
C.F.R. § 4.118, Diagnostic Code 7813 (2002 and 2003).

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

Factual Background

On the initial post-service VA examination in 1968, it was 
noted that the veteran had had athlete's foot infection of 
the feet since April 1968, and had had relief from the use of 
medication.  On examination, there was only very minor 
scaling between the 4th and 5th toes of the right foot.  The 
veteran said that this tended to be chronic and although not 
presently active, recurrence was possible.

On VA examination in March 2002, the veteran reported that he 
had had a fungal infection of his feet which had "completely 
cleared at the present time".  The veteran reported that it 
would come back for a little while about every 6 months.  On 
examination, there was no sign of any fungal infection.

On a report by a VA staff psychologist in December 2002, it 
was noted that among other problems, the veteran took 
medications for his dermatitis.

SES, M.D., in a statement dated in December 2002, reported 
that the veteran had tinea pedis for which he was taking 
Naftin cream on a daily basis.

In his VA Form 9, dated in January 2003, the veteran reported 
that for 30 years he had experienced "jungle rot" between his 
toes; that this recurred for 6-9 months of the year and had 
been so bad at times that he could not walk.  He indicated 
that he has to travel with antifungal creams, sprays and 
powders.

On VA examination in May 2003, the veteran gave a history of 
fungus between his toes.

On VA examination in December 2003, the veteran reported that 
he had a history of fungal infections between his toes since 
being in Vietnam.  He indicated that he took topical 
ointments, sprays Gold Bond powder, and rubbed in Naftan 
creams which he used at bedtime.  With these medications, the 
foot problems seemed to be contained.  However, if he stopped 
the medications for any period of time, the symptoms would 
readily recur with local symptoms of itching, stinging and 
mild discomfort.  The overall difficulty did not seem to have 
progressed.

On examination, the toenails were normal.  There was a slight 
maceration and superficial ulceration between the 4th and 5th 
toes, and 3rd and 4th toes, on both feet without local 
redness, edema, heat or tenderness.  Pertinent diagnosis was 
fungal infection of the toes, chronic, dating to 1968 with 
containment using local medication minimal symptoms, no 
progression, minimal disability if medications are continued.

A statement was received from Dr. LPC, dated in March 2004, 
to the effect that the veteran had been under his medical 
care for a erythematous rash between his little toes that was 
impacting his ability to walk and caused two missed days of 
work.  He said that this looked like an allergic dermatitis 
but had some characteristics of tinea.



Analysis

In assessing the veteran's skin disorder, it is noted that he 
has a diagnosis of dermatophytosis, reflecting a basic fungal 
origin for the disability.  The nature thereof is that it 
continues to recur, and whenever he decreases his treatment 
therapies which consist of antifungal medications, powders 
and creams, he has recurrence.  

In any event, the veteran's long-standing skin disorder, like 
many others, is ratable by comparison to eczema or 
dermatitis, dependent on its general symptoms and 
notwithstanding its presumably fungal origins.

In this case, the veteran is entitled to be considered under 
both old and new criteria, and to the assignment of a rating 
which is to his best benefit.  In general, under the old 
criteria, there was some special regulatory emphasis on the 
size of the lesions.  In this case, the veteran's lesions are 
now and have usually been fairly small, and limited to 
between his toes and occasionally elsewhere on the feet.  
This would probably be generally consistent with the 
noncompensable rating assigned by the RO under the prior 
regulatory criteria.

However, notwithstanding the relative smallness of the 
involved area, the fungal nature of the disorder renders it 
quite intransigent.  It is present, to a greater or lesser 
extent, all of the time.  On those occasions during the year 
when the lesion is exacerbating, it is itchy, oozing, weepy 
and generally annoying.  It is not entirely clear-cut, but 
with resolution of doubt in the veteran's favor, a 10 percent 
rating might reasonably well be assigned under the old 
criteria.  

However under the new criteria, albeit the area is small, 
when there is an ongoing symptomatic manifestation, as in 
this case, the exacerbations related to that area require 
intermittent therapy such as corticosteroids and other 
antifungal or antipuritic medications, and cause him to be 
hindered in ambulation during those brief episodes, and in 
general, there is a more reasonable equation between symptoms 
and the criteria for a 10 percent rating.  Accordingly, a 10 
percent rating is warranted under the new criteria.

However, there is not such extensive involvement or the 
requirement for extended annual use of steroids as would 
warrant an evaluation in excess of 10 percent under the new 
regulations. 


Extraschedular Criteria

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, the veteran 
does not contend, and there is no evidence that the veteran's 
hearing loss and skin disorder alone have caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  



ORDER

A compensable evaluation for hearing loss disability is 
denied.

Entitlement to an increased evaluation of 10 percent for 
dermatophytosis, is granted, subject to law and regulations 
governing the award of monetary benefits.  




REMAND

Residuals of Gunshot Wound to the Buttocks
Procedural background
Although a prior VA Form 9 had clearly indicated that this 
was part of the current appeal, apparently because a VA Form 
9, dated in April 2004 did not specifically again mention the 
buttock gunshot wound, the RO apparently may have concluded 
and noted accordingly on the transmittal to the Board in its 
"disposition", that the veteran had withdrawn that issue.  
The Board does not concur.  

It is noteworthy that a Supplemental Statement of the Case 
issued by the RO in May 2004 did include all issues shown on 
the front cover of this decision.

The issue was part of the initial appeal, and the veteran's 
2001 VA Form 9, and he has clearly continued to prosecute his 
arguments in that regard.  In particular, he argues that the 
shrapnel injury had resulted in pieces of foreign matter 
moving out of his buttocks area and specifically having 
caused his low back problems.  Although the RO has considered 
his gunshot wound residuals under the Code 7805 for scarring, 
the possibility that there is additional disability has not 
been and must be fully addressed by the RO as the issue is 
inextricably intertwined with the assessment of the residuals 
of gunshot wound to the buttock areas.  Moreover, all 
provisions and/or changes in the regulations for rating 
scarring must also be fully addressed.

The veteran has been noted to have shrapnel wound scars to 
his buttocks since service.  On VA examination in 1968, there 
were two small well healed scars found on the left buttock 
and the veteran stated that there were some retained foreign 
pieces therein.  The examiner felt that the scars were then 
asymptomatic.

On VA examination in May 2002, the veteran reported shrapnel 
injuries to his right buttock.  There was noted to be a 
superficial scar about 2" long and two or three other little 
areas of shrapnel; without significant scars associated 
therewith.

On a VA Form 9, dated in  January 2003, the veteran reported 
that the shrapnel had been coming out of the buttocks and 
elsewhere for 30 years.  He stated that some of these 
incidents had been painful including one about 6 years ago 
when a large piece came out.  This shrapnel was pinching his 
sciatic nerve causing his left leg to go to sleep.  This 
eventually put an end to his traveling sales jobs, and he had 
since been unable to replace the income as a result.  He 
described multiples scars including involving both buttocks.

On VA examination in December 2003, the examiner noted that 
he had sustained a shrapnel wound to the left buttock in 
service.  Since then, intermittently, the veteran had had 
pieces of shrapnel that come out of his buttocks, the last 
being a year and a half ago, at which extrusion time he had 
some secondary buttock infection.  He described this as being 
accompanied by a numbness of the left leg and foot if he 
would sit or drive as much as 30-60 minutes. 

On examination, there appeared to be no loss of muscle mass 
of the left buttock.  However there was a small superficial 
scar horizontally placed just to the left of the midline 
measuring 3/4 cm., without local tenderness and no particular 
matter in the areas could be felt.  He could extend the back 
to 30 degrees, flex the back and touch the floor and move 
laterally in either direction to 30 degrees.  X-rays of the 
back showed possible unilateral spondylolysis of L-5 on the 
right side without comparable findings on the left.  

The examiner opined that the veteran had 

(g)unshot wound of the left buttocks with 
history of periodic extrusion of shrapnel 
material from the left buttocks (sic), 
the last occasion being a year-and-a-half 
ago.  Current examination is normal 
except for the small superficial scar on 
the medical aspect of the left buttock...  
Chronic lumbosacral strain, 
symptomatically related to the gunshot 
injury that he described.   (emphasis 
added)

The veteran's contentions and the clinical evidence of record 
clearly requires further development with regard the 
equitable assessment of his current residuals of gunshot 
wounds to the buttocks including retained shrapnel.  

The case must be remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has been seen by 
VA or private physicians for buttock 
shrapnel injury and/or low back problems, 
(including at the time of a large 
shrapnel piece extrusion several years 
ago with associated infection) he should 
acquire those records, and to the extent 
that the RO can be of help, he should be 
aided in that regard.

2.  The veteran should then be examined 
by a VA physician who has not previously 
evaluated him to determine the exact 
nature and extent of all residuals of 
gunshot injuries to both buttocks.  The 
examiner should identify the location of 
all such injuries, the nature of the 
shrapnel, and specifically, all secondary 
problems which may be due to the initial 
injury.  Appropriate testing should be 
conducted. 

The claims file and all pertinent 
evidence must be made available to the 
examiner prior to evaluating the case.

3.  Thereafter, the RO should 
readjudicate the case and if issue is 
denied, should provide the veteran with a 
comprehensive Supplemental Statement of 
the Case to include all  revisions of the 
law and regulations which have taken 
place as a result of VCAA and to include 
how this may impact upon his pending 
appellate claim.  He should then be given 
an opportunity to respond.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



